DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority under 35 § USC 119
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the UK on 11 May 2021. It is noted, however, that applicant has not filed a certified copy of the GB 6136486 application as required by 37 CFR 1.55. The claim for foreign priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed before the patent is granted. When the claim for foreign priority or the certified copy of the foreign application is filed after the date of payment of the issue fee but prior to the date of grant of the patent, the priority claim or certified copy will be placed in the file record but there will be no review of the papers and the patent when published will not include the priority claim. A certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323 can be filed to have the priority claim or certified copy considered after publication of the patent. (MPEP § 215.V.)

Claim Rejections - 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and non-enabling due to the unclear shape and appearance of the claimed design. Refer to the following:
The shape and appearance of the internal structural elements on each of the plug screws are unclear due to the multitude of reflections and reflective surfaces within them. The exact shape or contour of the surface(s) within these areas cannot be determined, and it is unclear if portions are raised, flush, or recessed in relation to one another. Further, the height of any raised or recessed portion is unknown. Refer to the following annotated 1.5 where the areas in question have been circled in black. Please note this rejection applies to each of the plug screws throughout the reproductions.

    PNG
    media_image1.png
    811
    950
    media_image1.png
    Greyscale

The shape and appearance of portions of the bottom of the article are unclear due to inadequate visual disclosure. As these portions are only visible in one of the reproductions, the relationship between the surfaces and the surrounding areas cannot be understood. It is unclear if surfaces are flat, curved or slanted; and it cannot be determined if surfaces are raised, flush, or recessed in relation to one another. The height of any raised or recessed portion is unknown. Refer to the following annotated 1.2 where the portions in question have been circled in black.

    PNG
    media_image2.png
    953
    496
    media_image2.png
    Greyscale

Because of the unclear shape and appearance, the claimed design is subject to multiple interpretations, and one of ordinary skill in the art would not be able to understand the design without the use of conjecture. This renders the claim indefinite and non-enabled.

To overcome this rejection, it is suggested that applicant submit new drawings of the claimed design that show the design clearly and consistently. Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and non-enabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the article shown in broken lines form no part of the claimed design or a statement that the portions of the article shown by coloring form no part of the claimed design, provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

Replacement Drawings
If corrected drawing sheets are submitted in reply to the Office action, they must be in compliance with 37 CFR 1.121(d) to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is being amended. The reproduction or number of an amended drawing should not be labeled as “amended.” If a drawing reproduction is to be canceled, the appropriate reproduction must be removed from the replacement sheet, and where necessary, the remaining reproductions must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining reproductions. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b), as set forth above.

The references cited but not applied are considered cumulative art related to the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE STARR whose telephone number is (571)272-9581. The examiner can normally be reached Mon-Fri, 8:30 AM - 3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Holly Thurman can be reached on (571) 272-8068. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.D.S./Examiner, Art Unit 2919                                                                                                                                                                                                        



/DANIEL J DOMINO/Primary Examiner, Art Unit 2919